Execution Version







--------------------------------------------------------------------------------



FIRST AMENDMENT
TO
CREDIT AGREEMENT
Dated as of September 28, 2020
Among
EARTHSTONE ENERGY HOLDINGS, LLC,
as Borrower,


EARTHSTONE ENERGY, INC.,
as Parent,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Bank,
ROYAL BANK OF CANADA,
as Syndication Agent,


TRUIST BANK,
as Documentation Agent,


and


The Lenders Party Thereto
________________________________

WELLS FARGO SECURITIES, LLC
RBC CAPITAL MARKETS
Joint Lead Arrangers and Joint Bookrunners

________________________________





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
September 28, 2020, is among Earthstone Energy Holdings, LLC, a Delaware limited
liability company (the “Borrower”); Earthstone Energy, Inc., a Delaware
corporation (the “Parent”); each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower and the Parent, the “Obligors”);
each of the Lenders party hereto; and Wells Fargo Bank, National Association (in
its individual capacity, “Wells Fargo”), as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
R E C I T A L S
A.    The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of November 21, 2019 (the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.
B.    The Borrower and the Guarantors are parties to that certain Guarantee and
Collateral Agreement, dated as of November 21, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified), made by each of the
Loan Parties party thereto in favor of the Administrative Agent.


C.    The Parent is party to that certain Parent Guarantee, dated as of November
21, 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified), in favor of the Administrative Agent.
D.    The Borrower has requested and the Administrative Agent and the Lenders
party hereto have agreed to amend the Credit Agreement, subject to the terms and
conditions of this First Amendment.
E.    NOW, THEREFORE, to induce the Administrative Agent and the Lenders to
enter into this First Amendment and in consideration of the promises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment (unless otherwise indicated). Unless otherwise
indicated, all section references in this First Amendment refer to sections of
the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Cover Page. The cover page of the Credit Agreement is hereby
amended by replacing the reference to “SUNTRUST BANK” with “TRUIST BANK”.


1    



--------------------------------------------------------------------------------




2.2    Amendment to Introductory Paragraph. The introductory paragraph of the
Credit Agreement is hereby amended by replacing the reference to “SunTrust Bank”
with “Truist Bank”.
2.3    Amendments to Section 1.02 – Certain Defined Terms.
(a)    The following definitions are hereby amended and restated in their
entirety to read as follows:
“Aggregate Elected Borrowing Base Commitments” means (a) on the First Amendment
Effective Date, $240,000,000 and (b) at any time thereafter, an amount
determined in accordance with Section 2.07(g).
“Agreement” means this Credit Agreement, including any schedules and exhibits
hereto, as amended by the First Amendment, and as the same may from time to time
be amended, modified, supplemented or restated.
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:
Borrowing Base Utilization Grid
 
<25%
≥25%, but
<50%
≥50%, but
<75%
≥75%, but
<90%
≥90%
ABR Loans
1.00%
1.25%
1.50%
1.75%
2.00%
Eurodollar Loans
2.00%
2.25%
2.50%
2.75%
3.00%
Commitment Fee Rate
0.375%
0.375%
0.50%
0.50%
0.50%



Notwithstanding the foregoing, if the Consolidated Leverage Ratio for the
Reference Period ending on the last day of any fiscal quarter or fiscal year, as
applicable, exceeds 1.50 to 1.00, then the Applicable Margin set forth in the
above grid with respect to ABR Loans and Eurodollar Loans (but, for purposes of
clarity, not the Commitment Fee Rate) will, in each case, increase by 0.25%
during the period from and including the first day immediately following the
date the financial statements and the related compliance certificate are
delivered pursuant to Section 8.01(a) or Section 8.01(b), as applicable, and
Section 8.01(c) for such fiscal quarter or fiscal year, as applicable, through
and including the date of delivery of the financial statements and the related
compliance certificate pursuant to Section 8.01(a) or Section 8.01(b), as
applicable, and Section 8.01(c) for the immediately succeeding fiscal quarter.
Each change in the Applicable Margin and Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change; provided,
however, that if at any time the Borrower fails to deliver (i) a Reserve Report
pursuant to Section 8.11(a) or (ii) the financial statements and the related


2    



--------------------------------------------------------------------------------




compliance certificate pursuant to Section 8.01(a) or Section 8.01(b), as
applicable, and Section 8.01(c), then, if so elected by the Majority Lenders,
the “Applicable Margin” means the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level.
In the event that the certified calculation of the Consolidated Leverage Ratio
previously delivered pursuant to Section 8.01(c) was inaccurate (and such
inaccuracy is discovered while any Commitments or Loans are outstanding), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for the Loans for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then, to the extent any
Commitments or Loans are outstanding at such time, (i) the Borrower shall as
soon as practicable deliver to the Administrative Agent the correct certified
calculation of the Consolidated Leverage Ratio for such Applicable Period, (ii)
the Applicable Margin shall be determined as if the level for such higher
Applicable Margin were applicable for such Applicable Period, and (iii) the
Borrower shall within ten (10) Business Days of written demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for the Loans for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“EBITDAX” means, for any period, Consolidated Net Income for such period plus to
the extent not otherwise added to Consolidated Net Income, the aggregate amount
of dividends and distributions actually paid in cash during such period to the
Borrower and its Restricted Subsidiaries by (x) any Unrestricted Subsidiary or
(y) any Person in which the Borrower or any Consolidated Restricted Subsidiary
has an interest (which interest does not cause the net income of such other
Person to be consolidated with the net income of the Borrower and the
Consolidated Restricted Subsidiaries in accordance with GAAP), in the case of
each of the


3    



--------------------------------------------------------------------------------




foregoing clauses (x) and (y), with respect to its Equity Interests, plus the
following expenses or charges to the extent deducted from Consolidated Net
Income in such period: the sum of (a) (i) interest expense, (ii) income taxes,
franchise or similar taxes, and (iii) depreciation, depletion, amortization,
exploration and abandonment expenses, (b) distributions in connection with
Equity Interests owned by management employees of the Borrower and its
Restricted Subsidiaries permitted under this Agreement; (c) any actual expenses
or charges directly incurred in connection with any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence or repayment of Debt permitted to be incurred hereunder (including,
for the avoidance of doubt, Debt under the Loan Documents) including a
refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including any Transaction
Expenses, in an aggregate amount not to exceed five percent (5%) of EBITDAX
(prior to giving effect thereto) for any period of four consecutive fiscal
quarters of the Borrower, and provided that the Borrower has delivered to the
Administrative Agent a certificate from a Financial Officer of the Borrower
certifying, in good faith, as to such expenses or charges, in such detail, and
together with such supporting documentation therefor, as may be reasonably
requested by the Administrative Agent; (d) solely to the extent (i) covered by
indemnification provisions in any agreement and (ii) actually reimbursed,
expenses incurred in connection with any Disposition or other Investment
permitted hereunder; (e) any extraordinary, unusual or nonrecurring expenses or
losses to the extent such amounts are non-cash; and (f) all other noncash
charges, minus the sum of (1) all noncash income added to Consolidated Net
Income; (2) gains on asset Dispositions, disposals and abandonments outside of
the ordinary course of business and (3) to the extent not otherwise deducted
from Consolidated Net Income, the aggregate amount of all Pass-Through
Restricted Payment Related Proceeds of Unrestricted Subsidiary Cash
Distributions received by the Borrower or any Restricted Subsidiary during such
period in an amount equal to the aggregate amount of Pass-Through Restricted
Payments actually made by the Borrower or any Restricted Subsidiary pursuant to
Pass-Through Restricted Payments during such period. For the purposes of
calculating EBITDAX for any Reference Period, (i) if during such Reference
Period the Borrower or any Consolidated Restricted Subsidiary shall have made
any Material Disposition, EBITDAX for such Reference Period shall be reduced by
an amount equal to the EBITDAX (if positive) attributable to the Property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the EBITDAX (if negative) attributable thereto
for such Reference Period, (ii) if during such Reference Period the Borrower or
any Consolidated Restricted Subsidiary shall have made a Material Acquisition,
EBITDAX for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period and (iii) if during such Reference Period a Consolidated
Subsidiary shall be redesignated as either a Consolidated Unrestricted
Subsidiary or a Consolidated Restricted Subsidiary, EBITDAX shall be calculated
after giving pro forma effect to such redesignation, as if such redesignation
had occurred on the first day of such Reference


4    



--------------------------------------------------------------------------------




Period. Notwithstanding anything herein to the contrary: EBITDAX for the
Reference Period ending on December 31, 2019 shall be calculated by multiplying
EBITDAX for the fiscal quarter ending on such date by four (4); EBITDAX for the
Reference Period ending on March 31, 2020 shall be calculated by multiplying
EBITDAX for the two consecutive fiscal quarters ending on such date by two (2);
and EBITDAX for the Reference Period ending on June 30, 2020 shall be calculated
by multiplying EBITDAX for the three consecutive fiscal quarters ending on such
date by four-thirds (4/3).
“Permitted Holders” means (i) EnCap and (ii) such other Persons as the Majority
Lenders shall expressly consent to in writing as “Permitted Holders”.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
(b)    The following definitions are hereby added where alphabetically
appropriate to read as follows:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“April 2021 Redetermination” has the meaning assigned to such term in Section
2.07(a).
“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and Cash Equivalents, in each case, held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, the Borrower and its Restricted Subsidiaries less (b) the
sum of (i) any restricted cash or Cash Equivalents to pay bona fide royalty
obligations, working interest obligations, production payments, vendor payments,
suspense payments, severance and ad valorem taxes, payroll, payroll taxes, other
taxes, employee wage and benefit payments and trust and fiduciary obligations or
other obligations of the Borrower or any Restricted Subsidiary to third parties
and for which the Borrower or such Restricted Subsidiary either (x) has issued
checks or has initiated wires or ACH transfers (but which amounts have not, as
of such time, been subtracted from


5    



--------------------------------------------------------------------------------




the balance in the relevant account of the Borrower or such Restricted
Subsidiary) or (y) reasonably anticipates in good faith that it will issue
checks or initiate wires or ACH transfers within five (5) Business Days
thereafter, (ii) other amounts permitted to be paid by the Borrower or its
Restricted Subsidiaries in accordance with this Agreement and the other Loan
Documents for which the Borrower or such Subsidiary has issued checks or has
initiated wires or ACH transfers (but which amounts have not, as of such time,
been subtracted from the balance in the relevant account of the Borrower or such
Restricted Subsidiary), (iii) while and to the extent refundable, any cash or
Cash Equivalents held by the Borrower or any Restricted Subsidiary constituting
purchase price deposits pursuant to a binding and enforceable purchase and sale
agreement with an unaffiliated third party containing customary provisions
regarding the payment and refunding of such deposits, (iv) any cash or Cash
Equivalents held by the Borrower or any Restricted Subsidiary in good faith to
fund any customary deposit in the nature of earnest money with respect to, or
the purchase price of, any future acquisition permitted under this Agreement,
(v) any cash constituting proceeds from an issuance of common Equity Interests
(other than Disqualified Capital Stock) of, or additional common equity
contributions to, the Borrower (such amounts described in this clause (v), “Cash
Equity Proceeds”); provided that such Cash Equity Proceeds shall be excluded
from the calculation of Consolidated Cash Balance (a) only so long as (1) such
Cash Equity Proceeds are to be used for the sole purpose of acquiring Oil and
Gas Properties (a “Use of Proceeds”) and (2) the Borrower notifies the
Administrative Agent, substantially contemporaneously with the receipt of such
Cash Equity Proceeds, of the intended Use of Proceeds and (b) only during the
period from and including the date such Cash Equity Proceeds are received by the
Borrower to but excluding the earlier to occur of (1) the date that is 30 days
following the date such Cash Equity Proceeds are received by the Borrower and
(2) the date on which the definitive acquisition agreement for the acquisition
relating to such Use of Proceeds is terminated for any reason, (vi) cash held to
cash collateralize Letters of Credit and (vii) any proceeds of a Borrowing made
in the preceding 5 Business Days, which the Borrower expects to use to fund the
purchase price or deposits of any acquisition permitted under this Agreement (to
the extent such use of proceeds is certified to by the Borrower in the
applicable Borrowing Request).
“Consolidated Cash Balance Threshold” means, at any time, the greater of (a)
$25,000,000 and (b) 10% of the Loan Limit then in effect.
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 28, 2020, among the Borrower, the Parent, the Guarantors, the
Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.


6    



--------------------------------------------------------------------------------




“Pass-Through Restricted Payment” has the meaning assigned to such term in
Section 9.04(a)(vi).
“Pass-Through Restricted Payment Related Proceeds” has the meaning assigned to
such term in Section 9.04(a)(vi).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unrestricted Subsidiary Cash Distribution” a cash distribution made by an
Unrestricted Subsidiary with respect to its Equity Interests to the Borrower or
the Restricted Subsidiary that holds Equity Interests in such Unrestricted
Subsidiary.
(c)    Clause (a) of the definition of “Consolidated Net Income” is hereby
amended by adding the following parenthetical to the end thereof:
(other than any Pass-Through Restricted Payment Related Proceeds actually paid
by the Borrower pursuant to a Pass-Through Restricted Payment)
2.4    Amendment to Section 1.06(b). Section 1.06(b) is hereby amended by
replacing the reference to “Sections 9.05(k), 9.05(l), 9.05(m), 9.05(n) and
9.05(p)” contained therein with “Sections 9.05(k), 9.05(l), 9.05(m), 9.05(n),
9.05(p) and 9.05(q)”.
2.5    Amendments to Section 2.03. Section 2.03 is hereby amended as follows:
(a)    clause (v) therein is hereby amended by deleting “and” from the end
thereof;


(b)    clause (vi) therein is hereby renumbered to be clause (vii);


(c)    a new clause (vi) is hereby inserted immediately following clause (v)
therein to read as follows:


(vi)    the Consolidated Cash Balance (without regard to the requested
Borrowing) does not, and the pro forma Consolidated Cash Balance (immediately


7    



--------------------------------------------------------------------------------




after giving effect to the requested Borrowing) will not, exceed the
Consolidated Cash Balance Threshold; and


(d)    The second to the last sentence of Section 2.03 is hereby amended and
restated in its entirety to read as follows:
Each Borrowing Request shall constitute a representation that (a) the amount of
the requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the Loan Limit and (b) after giving pro forma effect to the requested
Borrowing, the Consolidated Cash Balance shall not exceed the Consolidated Cash
Balance Threshold.
2.6    Amendment to Section 2.07(a). Section 2.07(a) is hereby amended and
restated in its entirety to read as follows:
(a)    First Amendment Borrowing Base. For the period from and including the
First Amendment Effective Date to but excluding the next Redetermination Date,
the amount of the Borrowing Base shall be $240,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments in between
Scheduled Redeterminations from time to time pursuant to Section 2.07(e),
Section 2.07(f) or Section 8.12(c). For purposes of this Agreement, the
determination of the Borrowing Base on the First Amendment Effective Date
provided for in the first sentence of this Section 2.07(a) shall constitute the
November 1, 2020 Scheduled Redetermination.
2.7    Amendment to Section 2.07(b). The first sentence of Section 2.07(b) is
hereby amended and restated in its entirety to read as follows:
The Borrowing Base shall be redetermined on April 1, 2021 (the “April 2021
Redetermination”) and, thereafter, semi-annually in accordance with this Section
2.07 (each, a “Scheduled Redetermination”), and, subject to Section 2.07(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders on or
about April 1, 2021 (in the case of the April 2021 Redetermination), and on or
about May 1 and November 1 of each year, commencing November 1, 2021.
2.8    Amendment to Section 2.07(c). Section 2.07(c) is hereby amended by
replacing the phrase “then on or before April 15th and October 15th of such year
following the date of delivery” therein with the phrase “then on or before April
15th and October 15th of such year following the date of delivery (or in the
case of the April 2021 Redetermination, on or about March 15, 2021)”.
2.9    Amendment to Section 2.07(d). Section 2.07(d) is hereby amended by
replacing the phrase “then on May 1st or November 1st, as applicable,” therein
with the phrase “then on May 1st or November 1st (or in the case of the April
2021 Redetermination, on or about April 1, 2021), as applicable,”.


8    



--------------------------------------------------------------------------------




2.10    Amendment to Section 3.04(c). Section 3.04(c) is hereby amended by
adding a new clause (vi) to the end thereof to read as follows:
(vi)    If, at the end of the fifth (5th) Business Day after any Borrowing, the
proceeds of which were intended to be used by the Borrower pursuant to clause
(vii) of the definition of Consolidated Cash Balance, the Borrower has not used
the proceeds of such Borrowing as specified in the Borrowing Request for such
Borrowing (the amount of such proceeds that have not been so used, the “Unused
Proceeds”), such event shall not be a Default, but instead the Borrower shall,
on the next succeeding Business Day, prepay the Borrowings in an aggregate
principal amount equal to such Unused Proceeds. To the extent that there are
funds of the Borrower or any of its Restricted Subsidiaries on deposit in, or
credited to, any Deposit Account, Securities Account or other account maintained
with the Administrative Agent (or any Affiliate thereof) or any Lender (or any
Affiliate thereof) on any date that the Borrower is required to prepay Loans
pursuant to this Section 3.04(c)(vi), the Borrower (on its own behalf and on
behalf of the Restricted Subsidiaries) hereby irrevocably authorizes and
instructs the Administrative Agent or such Lender to apply such funds to the
prepayment of Loans.
2.11    Amendments to Section 6.02. Section 6.02 is hereby amended as follows:
(a)    a new subsection (d) is hereby inserted immediately following subsection
(d) to read as follows:
(d)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Consolidated Cash Balance shall not exceed the Consolidated Cash
Balance Threshold.
(b)    The phrase “as to the matters specified in Section 6.02(a) and (b)”
therein is replaced with the phrase “Section 6.02(a), Section 6.02(b) and
Section 6.02(d)”.
2.12    Amendment to Section 7.27. Section 7.27 is hereby amended and restated
in its entirety to read as follows.
Section 7.27    Affected Financial Institution. No Loan Party is an Affected
Financial Institution.
2.13    Amendment to Section 8.01(c). Section 8.01(c) is hereby amended by (a)
replacing the “and” immediately prior to clause (v) with a comma and (b) adding
a new clause (vi) to the end thereof to read as follows:
and (vi) setting forth in reasonable detail (A) the aggregate amount of all
Investments made by the Borrower pursuant to each of Section 9.05(k), Section
9.05(p) and Section 9.05(q), (B) the aggregate amount of all Unrestricted
Subsidiary Cash Distributions received by the Borrower and its Restricted
Subsidiaries and (C) the


9    



--------------------------------------------------------------------------------




aggregate amount of all Pass-Through Restricted Payments made pursuant to
Section 9.04(a)(vi), in each case, during such fiscal quarter or fiscal year, as
applicable.
2.14    Amendment to Section 8.11(a). Section 8.11(a) is hereby amended by
adding the following sentence to the end thereof:
Notwithstanding the foregoing, in connection with the April 2021
Redetermination, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report on or about March 1, 2021, evaluating the Oil and Gas
Properties of the Loan Parties as of as of January 1, 2021, which Reserve Report
shall be prepared by one or more Approved Petroleum Engineers.
2.15    Amendment to Article VIII. Article VIII is hereby amended by adding a
new Section 8.19 to the end thereof to read as follows:
Section 8.19    Consolidated Cash Balance Information. Upon the request of the
Administrative Agent, such request to be delivered no more than once during any
five (5) Business Day period, the Borrower shall provide to the Administrative
Agent, on the Business Day next succeeding such request, (a) a certificate of a
Financial Officer in substantially the form of Exhibit J, certifying as to the
amount of the Consolidated Cash Balance, and (b) attaching thereto, summary and
balance statements, in a form reasonably acceptable to the Administrative Agent,
for each Deposit account, Securities Account, Commodity Account, or other
account in which any Consolidated Cash Balance is held, credited or carried.
2.16    Amendment to Section 9.04(a). The word “and” immediately before clause
(v) of Section 9.04(a) is hereby deleted and clause (v) of Section 9.04(a) is
hereby replaced in its entirety with the following clauses (v) and (vi):
(v) the Borrower may make Restricted Payments in cash, so long as both before
and immediately after giving effect to such Restricted Payment, (A) no Default,
Event of Default or Borrowing Base Deficiency has occurred and is continuing or
would result therefrom, (B) the total Revolving Credit Exposures does not exceed
80% of the Loan Limit then in effect and (C) the Consolidated Leverage Ratio is
equal to or less than 2.50 to 1.00, as the Consolidated Leverage Ratio is
recomputed on such date using (I) Consolidated Total Debt outstanding on such
date and (II) EBITDAX for the Reference Period ending on the last day of the
fiscal quarter immediately preceding such date for which financial statements
are available, and (vi) the Borrower may make Restricted Payments in cash to the
Parent (each such Restricted Payment, a “Pass-Through Restricted Payment”) so
long as (A) each such Pass-Through Restricted Payment is funded solely with (and
in no greater amount than) the proceeds (such proceeds, the “Pass-Through
Restricted Payment Related Proceeds”) of an Unrestricted Subsidiary Cash
Distribution received by the Borrower or an Restricted Subsidiary on the same
day as the Borrower makes such Pass-Through Restricted Payment to the Parent;
and (B) the aggregate amount of each


10    



--------------------------------------------------------------------------------




such Pass-Through Restricted Payment does not exceed the Pass-Through Restricted
Payment Related Proceeds.
2.17    Amendment to Section 9.05(k). Section 9.05(k) is hereby amended and
restated in its entirety to read as follows:
(k)    in addition to any Investments in Unrestricted Subsidiaries and joint
venture entities permitted under Section 9.05(q), additional Investments in
Unrestricted Subsidiaries and joint venture entities in an aggregate amount at
any one time outstanding not to exceed $20,000,000 (net of the fair market value
of any dividends, distributions, or any return of capital received by the
applicable Loan Party in respect of Investments previously made pursuant to this
clause (k)), so long as both before and immediately after giving effect to each
such Investment, (A) no Default, Event of Default or Borrowing Base Deficiency
has occurred and is continuing or would result therefrom, (B) the total
Revolving Credit Exposures does not exceed 80% of the Loan Limit then in effect
and (C) the Consolidated Leverage Ratio is equal to or less than 2.50 to 1.00,
as the Consolidated Leverage Ratio is recomputed on such date using (I)
Consolidated Total Debt outstanding on such date and (II) EBITDAX for the
Reference Period ending on the last day of the fiscal quarter immediately
preceding such date for which financial statements are available;
2.18    Amendment to Section 9.05(p). Section 9.05(p) is hereby amended and
restated in its entirety to read as follows:
(p)    other Investments (valued at the time each such Investment is made), in
the aggregate at any time outstanding, not to exceed $20,000,000 (net of the
fair market value of any dividends, distributions, or any return of capital
received by the applicable Loan Party in respect of Investments previously made
pursuant to this clause (p)), so long as both before and immediately after
giving effect to each such Investment, (A) no Default, Event of Default or
Borrowing Base Deficiency has occurred and is continuing or would result
therefrom, (B) the total Revolving Credit Exposures does not exceed 80% of the
Loan Limit then in effect and (C) the Consolidated Leverage Ratio is equal to or
less than 2.50 to 1.00, as the Consolidated Leverage Ratio is recomputed on such
date using (I) Consolidated Total Debt outstanding on such date and (II) EBITDAX
for the Reference Period ending on the last day of the fiscal quarter
immediately preceding such date for which financial statements are available;
2.19    Amendment to Section 9.05. Section 9.05 is hereby amended by adding a
new subsection (q) to the end thereof to read as follows:
(q)    Investments in Unrestricted Subsidiaries and joint venture entities;
provided that each such Investment is funded solely with cash proceeds from
common equity capital contributions (other than proceeds of Disqualified Capital
Stock) received by the Borrower from the holders of its Equity Interests within
thirty (30) days prior to the making of such Investment.


11    



--------------------------------------------------------------------------------




2.20    Amendment to Section 12.19. Section 12.19 is hereby amended by replacing
(a) each reference to “EEA Financial Institution” therein with the term
“Affected Financial Institution” and (b) each reference to “an EEA Resolution
Authority” and “any EEA Resolution Authority” therein with the phrase “the
applicable Resolution Authority”.
2.21    Amendment to Exhibits.
(a)    Exhibit B to the Credit Agreement is hereby amended and restated in its
entirety to read as set forth on Exhibit B to this First Amendment.
(b)    The Credit Agreement is hereby amended by adding a new Exhibit J thereto
to read as set forth on Exhibit J to this First Amendment.
(c)    The Table of Contents to the Credit Agreement is hereby amended to add
the following references where alphabetically appropriate in the ANNEXES,
EXHIBITS AND SCHEDULES portion thereof to read as follows:
Exhibit J    Form of Consolidated Cash Balance Certificate
Section 3.    Conditions of Effectiveness. This First Amendment will become
effective on the date on which each of the following conditions precedent are
satisfied or waived (the “First Amendment Effective Date”):
(a)    The Administrative Agent shall have received from the Borrower, Parent,
each Guarantor and the Required Lenders, counterparts (in such number as may be
requested by the Administrative Agent) of this First Amendment signed on behalf
of such Person.
(b)    No Default shall have occurred and be continuing as of the First
Amendment Effective Date.
(c)    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming compliance
with the conditions set forth in this Section 3 or the waiver of such conditions
as agreed to by the Required Lenders. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 4.    Miscellaneous.
(a)    Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
(b)    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby: (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations


12    



--------------------------------------------------------------------------------




under, and acknowledges, renews and extends its continued liability under, each
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly amended
hereby; (c) agrees that from and after the First Amendment Effective Date each
reference to the Credit Agreement in the other Loan Documents shall be deemed to
be a reference to the Credit Agreement, as amended by this First Amendment; and
(d) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) as of such specified
earlier date and (ii) no Default has occurred and is continuing.
(c)    Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
First Amendment by facsimile, electronic communications, as an attachment to an
email or other similar electronic means shall be effective as delivery of a
manually executed counterpart of this First Amendment.
(d)    NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
(e)    GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
(f)    Loan Document. This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
(g)    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
and documented out-of-pocket costs and expenses incurred in connection with this
First Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.
(h)    Severability. Any provision of this First Amendment or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the


13    



--------------------------------------------------------------------------------




validity, legality and enforceability of the remaining provisions hereof or
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
(i)    Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[Signature Pages Follow]




14    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officer(s) as of
the day and year first above written.




BORROWER:
 
EARTHSTONE ENERGY HOLDINGS, LLC


 
 
 
 
By:
/s/ Mark Lumpkin, Jr.
 
Name:
Mark Lumpkin, Jr.
 
Title:
Executive Vice President and Chief Financial Officer





PARENT:
 
EARTHSTONE ENERGY, INC.


 
 
 
 
By:
/s/ Mark Lumpkin, Jr.
 
Name:
Mark Lumpkin, Jr.
 
Title:
Executive Vice President and Chief Financial Officer





GUARANTORS:
 
EARTHSTONE ENERGY, INC.


 
 
 
 
By:
/s/ Mark Lumpkin, Jr.
 
Name:
Mark Lumpkin, Jr.
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
SABINE RIVER ENERGY, LLC
 
 
 
 
By:
/s/ Mark Lumpkin, Jr.
 
Name:
Mark Lumpkin, Jr.
 
Title:
Executive Vice President and Chief Financial Officer







Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------





 
 
LYNDEN USA OPERATING, LLC
 
 
 
 
By:
/s/ Mark Lumpkin, Jr.
 
Name:
Mark Lumpkin, Jr.
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
BOLD ENERGY III LLC
 
 
 
 
By:
/s/ Mark Lumpkin, Jr.
 
Name:
Mark Lumpkin, Jr.
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
BOLD OPERATING, LLC
 
 
 
 
By:
/s/ Mark Lumpkin, Jr.
 
Name:
Mark Lumpkin, Jr.
 
Title:
Executive Vice President and Chief Financial Officer

















Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


 
 
 
 
By:
/s/ Edward Pak
 
Name:
Edward Pak
 
Title:
Director









Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------





LENDER:
 
ROYAL BANK OF CANADA


 
 
 
 
By:
/s/ Kristan Spivey
 
Name:
Kristan Spivey
 
Title:
Authorized Signatory





Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------





LENDER:
 
TRUIST BANK


 
 
 
 
By:
/s/ Benjamin L. Brown
 
Name:
Benjamin L. Brown
 
Title:
Director





Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------





LENDER:
 
CITIZENS BANK, N.A.
 
 
 
 
By:
/s/ Kelly Graham
 
Name:
Kelly Graham
 
Title:
Vice President







Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------





LENDER:
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ George E. McKean
 
Name:
George E. McKean
 
Title:
Senior Vice President







Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------





LENDER:
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ John Engel
 
Name:
John Engel
 
Title:
Vice President





Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------





LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ John C. Lozano
 
Name:
John C. Lozano
 
Title:
Senior Vice President







Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------









LENDER:
 
IBERIABANK, a Division of First Horizon Bank
 
 
 
 
By:
/s/ W. Bryan Chapman
 
Name:
W. Bryan Chapman
 
Title:
Market President-Energy Lending

    
                        
                                




Signature Page – First Amendment to Credit Agreement
Earthstone Energy Holdings, LLC



--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF BORROWING REQUEST
[ ], 20[ ]
Earthstone Energy Holdings, LLC, a limited liability company duly formed and
existing under the laws of the state of Delaware (the “Borrower”), pursuant to
Section 2.03 of the Credit Agreement dated as of November 21, 2019 (together
with all amendments, restatements, supplements or other modifications thereto,
the “Credit Agreement”) among the Borrower, Earthstone Energy, Inc., a Delaware
corporation, as Parent, Wells Fargo Bank, National Association, as
Administrative Agent and as Issuing Bank; and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
requests a Borrowing as follows:
(i)    Aggregate amount of the requested Borrowing is $[ ];
(ii)    Date of such Borrowing is [ ], 20[ ];
(iii)    Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];
(iv)    In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [ ];
(v)    Amount of the Borrowing Base in effect on the date hereof is $[ ];
(vi)    Amount of Aggregate Elected Borrowing Base Commitments in effect on the
date hereof is $[ ];
(vii)    Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure), excluding Swingline Exposure
is $[ ];
(viii)    Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing), excluding Swingline Exposure, is $[ ];
(ix)    The Consolidated Cash Balance (without regard to the requested
Borrowing) does not, and the pro forma Consolidated Cash Balance (immediately
after giving effect to the requested Borrowing) will not, exceed the
Consolidated Cash Balance Threshold; and
(x)    Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:
[________________________]
[________________________]
[________________________]
[________________________]
[________________________]


EXHIBIT B-1
    
 



--------------------------------------------------------------------------------





The undersigned certifies that he/she is the [ ] of Earthstone Energy Holdings,
LLC, and that as such he/she is authorized to execute this certificate on behalf
of the Borrower. The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement.
    
EARTHSTONE ENERGY HOLDINGS, LLC




By: ______________________________________
Name:
Title:


EXHIBIT B-1
    
 



--------------------------------------------------------------------------------






EXHIBIT J
FORM OF CONSOLIDATED CASH BALANCE CERTIFICATE


Reference is made to Credit Agreement dated as of November 21, 2019 (together
with all amendments, restatements, supplements or other modifications thereto,
the “Credit Agreement”) among the Earthstone Energy Holdings, LLC, a limited
liability company duly formed and existing under the laws of the state of
Delaware (the “Borrower”), Earthstone Energy, Inc., a Delaware corporation, as
Parent, Wells Fargo Bank, National Association, as Administrative Agent and as
Issuing Bank; and the other agents and lenders which are or become parties
thereto (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement). The undersigned hereby certifies on behalf of
the Borrower (and not individually) as follows:


(a)    The Consolidated Cash Balance as of the date hereof is $_______________.


(b)    Attached hereto are summary and balance statements, in a form reasonably
acceptable to the Administrative Agent, for each Deposit Account, Securities
Account, Commodity Account, or other account in which any Consolidated Cash
Balance is held, credited or carried as of the date hereof.


The undersigned is the [                ] of the Borrower, and as such he/she is
authorized to execute this certificate on behalf of the Borrower.


EXECUTED AND DELIVERED this [          ] day of [          ].


EARTHSTONE ENERGY HOLDINGS, LLC




By: ______________________________________
Name:
Title:




    
 

